—Order, Supreme Court, Bronx County (Alexander Hunter, J.), entered March 4, 2003, which, in an action for personal injuries allegedly caused by a malfunctioning traffic light that defendant-appellant was under contract with defendant City of New York to maintain, insofar as appealed from, denied appellant’s motion for summary judgment dismissing the complaint and the City’s cross claim as against it, with leave to renew upon completion of disclosure, unanimously affirmed, without costs.
The evidence of multiple repairs on the subject traffic light performed by appellant in the eight months before the accident warrants denial of its motion for summary judgment without prejudice to renewal upon completion of disclosure (CPLR 3212 [f]; Ludwig v Welsbach Elec. Corp., 305 AD2d 124 [2003]). Concur — Buckley, P.J., Mazzarelli, Ellerin, Williams and Marlow, JJ.